Citation Nr: 1743292	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-30 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange.

2.  Entitlement to service connection for tinea pedis on the groin, arms, torso and hands, to include as due to exposure to Agent Orange.

3.  Entitlement to special monthly compensation based on loss of use of a creative organ.

REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to March 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a September 2011 rating decision, by the Detroit, Michigan, Regional Office (RO), which denied the claims of entitlement to service connection for diabetes mellitus, type II and service connection for tinea pedis on the groin, arms, torso and hands, both claimed as secondary to exposure to Agent Orange.  That rating action also denied a claim of entitlement to special monthly compensation based on loss of use of a creative organ.  The Veteran perfected a timely appeal to that decision.  

In June 2015, the Board remanded the claims for evidentiary development.  Following the requested development, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2017.  


FINDINGS OF FACT

1.  The Veteran was not exposed to an herbicide agent, such as that in Agent Orange, during his active service.  

2.  Diabetes mellitus was not present in service or within a year of discharge therefrom, and is not otherwise etiologically related to service.  

3.  The Veteran does not have a chronic skin rash, including tinea pedis on the groin, arms, torso and hands, that had onset during active service or was caused by his active service.  

4.  The Veteran's loss of use of a creative organ is not due to a service-connected disability.  

CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

2.  The criteria for service connection for chronic skin rash, including tinea pedis on the groin, arms, torso and hands, have not all been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

3.  The criteria for SMC based on loss of use of a creative organ have not been met.  38 U.S.C.A. § 1114 (k), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(a) (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

I.  Pertinent Laws and Regulastions.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  

If a veteran was exposed to an herbicide agent, such as that in Agent Orange, during active service in the Vietnam Era, the in-service and nexus elements will be presumed for certain diseases, including diabetes mellitus type II. 38 C.F.R. § 3.309 (e).  Exposure to Agent Orange will be presumed for persons who served in the Republic of Vietnam during specified years and for persons who served in certain units along the DMZ in Korea between April 1, 1968 and August 31, 1971.  38 U.S.C.A. § 1116 (f) (West 2014); 38 C.F.R. § 3.307 (a) (6) (iii) (2016).  

The Federal Circuit has held that when a claimed disorder is not warranted on a presumptive basis, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Veteran can provide competent reports of factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Similarly, laypersons are competent to diagnose and provide nexus opinions to some extent, notably where the diagnosis or opinion is not of a complex nature.  Id., see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


II.  Factual background & Analysis-S/C DM, type II.

The Veteran is seeking service connection for diabetes mellitus, type II, to include as due to Agent Orange exposure.  In a statement in support of claim (VA Form 21-4138), dated in May 2010, the Veteran reported that he was stationed in Korea at the Osan Air Force Base from February 1968 to March 1969; he stated that, while in Korea, he was sent to Vietnam on temporary duty to Tan Sanhut Air Force Base near Saigon for approximately 3 months from May 1968 to July 1968.  He reports that he was also sent to Okinawa Keana AFB in July 1968.  The Veteran submitted an article which indicates that Agent Orange was used in Korea from April 1968 to July 1969.  

In this case, the service treatment records (STRs) do not indicate treatment for or a diagnosis of diabetes.  The evidence reflects a diagnosis of diabetes mellitus in August 2009 with continuing treatment.  

The Veteran's military personnel records reflect that the Veteran was an inventory management specialist.  He was attached to the 3345th Supply Squadron.  The records also reflect that the Veteran was stationed in Korea from February 3, 1968 to March 2, 1969.  The records further show that he was assigned to the 6314th Services Squadron at the Osan AB, Korea.  

The Veteran's application for service connection for diabetes mellitus (VA Form 21-526) was received in March 2010.  Submitted in support of the claim were private treatment reports dated from June 2008 to November 2009, which show that the Veteran received follow up evaluation for type II diabetes mellitus.  The Veteran was seen for preventive health evaluation in July 2008; at that time, it was noted that he was doing quite well and had no new complaints.  The assessment was erectile dysfunction, and impaired fasting glucose.  In August 2009, it was noted that the Veteran had toenail fungus on all toes, with slight cracks between the 3rd and 4th toes on both feet.  During a clinical visit in November 2009, it was noted that the Veteran was diagnosed with DM in August 2009.  The treatment report also noted a past medical history of DM, type II, uncontrolled and erectile dysfunction.  On examination, it was noted that the Veteran had a winter rash on the right upper arm.  The encounter diagnosis was diabetes mellitus, type II, uncontrolled.  

Of record is a response from the National Personnel Records Center (NPRC) 3101 Print, dated June 23, 2010, indicated that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

In a memorandum, dated in August 2011, the RO determined that the information required to corroborate proof of Foreign Service, specifically Republic of Vietnam, is insufficient to send to the U.S. Army and Joint Services Records Research.  

In an email from Compensation Services, dated April 26, 2017, it was noted that Department of Defense (DOD) documents show that the only use of Agent Orange in Korea was its application on the Korean DMZ by Korean Soldiers beginning in April 1968.  There is a presumption of exposure for Veterans who served in certain units on the DMZ between April 1968 and August 1971.  There is no other DOD evidence for Agent Orange use, testing, or Storage at any other time or location in Korea.  

Of record is an email response from the Air Force Historical Research Agency, dated July 11, 2017, indicated that no evidence was found that the tactical herbicide Agent Orange was ever used in or around Osan Air Base, Kusan Air Base, or Pusan Air Base South Korea.  The unit histories do not confirm that any of its personnel were sent to the Korean DMZ.  

In view of the foregoing, the Board concludes while the Veteran was present in Korea during the applicable time period that herbicides were used in accordance with the updated 38 C.F.R. 38 C .F.R. § 3.307(a) (6) (iv), his unit is not among those listed by the DOD as definitely stationed along the DMZ in or near an area in which herbicides are known to have been applied during that period.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Topic 10, Block p.  

In view of the foregoing, the preponderance of the evidence is against a finding the Veteran was exposed to herbicides while on active duty in Korea.  Consequently, he is not entitled to a grant of service connection for DMII pursuant to the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309(e).  

The Board now turns to whether service connection for diabetes mellitus is warranted on a direct or presumptive basis.  As noted above, the Veteran's STRs do not show any treatment or diagnosis of diabetes mellitus.  Further, the Veteran's January 1969 service examination prior to discharge was silent with respect to any findings of diabetes mellitus.  Lay and medical evidence showed that the Veteran was diagnosed with diabetes mellitus, type II, in August 2009, more than 40 years following the Veteran's discharge from service.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, as the Veteran did not manifest diabetes mellitus within one year of his service discharge in March 1969, he is not entitled to presumptive service connection for such diseases.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the Veteran has not described any continuity of symptomatology of diabetes mellitus after discharge; rather, he has primarily asserted that his condition is due to exposure to herbicides.  See Walker, supra.  

While the Veteran is competent to relate symptoms of diabetes mellitus experienced at any time, he is not competent to opine on whether there is a link between the current diabetes and active service, including to the alleged exposure to herbicides, because such a conclusion regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the endocrine system, knowledge of the various risk factors and causes of diabetes, specific clinical testing for diabetes that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  

For these reasons, the Board finds that the preponderance of the lay and medical evidence that is of record weighs against the issue of service connection for diabetes mellitus; therefore, service connection for diabetes mellitus is not warranted.  The preponderance of the evidence is against all the theories of the claim (direct, presumptive, herbicide presumptive); therefore the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102.  

III.  Factual background & Analysis-S/C for tinea pedis on the groin, arms, torso and hands.

The Veteran also contends that he is entitled to service connection for a skin condition, manifested by tinea pedis on the groin, arms, torso and hands.  Specifically, the Veteran has asserted that he was exposed to Agent Orange while on active duty in Korea.  

In this case, as noted in the previous section, while the Veteran was present in Korea during the applicable time period that herbicides were used in accordance with the updated 38 C.F.R. 38 C .F.R. § 3.307(a) (6) (iv), his unit is not among those listed by the DOD as definitely stationed along the DMZ in or near an area in which herbicides are known to have been applied during that period.  Therefore, he is not entitled to a presumption of exposure to Agent Orange.  

As noted above, even though presumptive service connection is not warranted, the Veteran is not precluded from establishing service connection for a diagnosed disability with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  

Significantly, the STRs indicate that the Veteran was diagnosed with acne vulgaris in August 1966.  He was again diagnosed with acne vulgaris in January 1967.  On the occasion of his separation examination in January 1969, the Veteran was diagnosed with tinea cruris.  

The Veteran's application for service connection (VA Form 21-526) was received in March 2010.  Submitted in support of the claim were private treatment reports dated from June 2008 to November 2009.  The Veteran was seen for preventive health evaluation in July 2008; at that time, it was noted that he was doing quite well and had no new complaints.  He did report a groin itch from time to time, for which he used Gold Bond.  He also reported a "wintertime rash."  Examination of the skin revealed no rashes, lesions or hematomas.  No pertinent diagnosis of a skin condition was noted.  

The Veteran was afforded a VA examination for evaluation of skin disease in July 2010.  The Veteran reported having tinea cruris which flares in warm weather, but it is constantly there; he stated that he has had this skin condition since his overseas tours in the military.  The Veteran indicated that he was stationed in Korea, Vietnam and Okinawa.  Following the evaluation, the Veteran was diagnosed with history of tinea cruris; the current diagnosis was folliculitis, left groin.  The examiner opined that the groin involvement is less likely as not caused by or a result of tinea in military service.  The examiner explained that the groin rash appears to be due to folliculitis due to excessive pubic hair; tinea cruris usually responds to treatment and the Veteran was being treated in the military.  The Veteran reported an ongoing problem with the groin rash since military service, but he could find no documentation of itching or rash in the groin area noted in his civilian health care records.  

In September 2011, the RO referred the Veteran's claims folder to a VA examiner for an opinion regarding the relationship between the Veteran's claimed skin condition and service.  Following a review of the file, the examiner opined that tinea of the groin, underarms and rash on arms, torso and hands is less likely as not caused by or a result of tinea cruris in military service.  The examiner explained that he reviewed the July 2010 VA examination and there was no indication on the examination nor in the private treatment reports indicating persistent symptoms of tinea cruris diagnosed in the military.  In July 2010, the Veteran did not display any symptoms of a chronic skin condition that would date back over 45 years.  A condition that persisted over 45 years would have left residuals and no residuals of chronic skin condition were identified on previous examination and another examination is not warranted.  

Of record is a statement from Dr. Marek A. Stawiski, dated October 2, 2014, indicating that he saw the Veteran who had severe tinea cruris, which is a fungal infection of the groin.  Dr. Stawiski stated that the Veteran has had this condition since he was in Vietnam in 1968 where he was exposed to Agent Orange.  Dr. Stawiski stated that it is possible that Agent Orange decreased the Veteran's immunity and he contacted the fungus in Vietnam.  

In an email from Compensation Services, dated April 26, 2017, it was noted that Department of Defense (DOD) documents show that the only use of Agent Orange in Korea was its application on the Korean DMZ by Korean Soldiers beginning in April 1968.  There is a presumption of exposure for Veterans who served in certain units on the DMZ between April 1968 and August 1971.  There is no other DOD evidence for Agent Orange use, testing, or Storage at any other time or location in Korea.  

Of record is an email response from the Air Force Historical Research Agency, dated July 11, 2017, indicated that no evidence was found that the tactical herbicide Agent Orange was ever used in or around Osan Air Base, Kusan Air Base, or Pusan Air Base South Korea.  The unit histories do not confirm that any of its personnel were sent to the Korean DMZ.  

As noted above, while the Veteran was stationed in Korea, he was not stationed along the DMZ in or near an area in which herbicides are known to have been applied during that period.  Therefore, he is not entitled to a presumption of exposure to Agent Orange.  Moreover, a review of the claims folder indicates that the Veteran has not been diagnosed with chloracne.  

The post service treatment records show that the Veteran has been diagnosed with folliculitis of the groin.  That skin condition is not among the diseases for which the Secretary has determined that presumptive service connection is warranted based on herbicide exposure.  See 38 C.F.R. § 3.309 (e) (2016).  The Board also notes that the evidence does not indicate, nor does the Veteran contend, that symptoms of his skin condition manifested within one year of his last exposure to Agent Orange; or, for that matter, that he was ever found to have an acneform skin condition.  Thus, there is no basis in the record of VA's regulations to presume service connection for the Veteran's skin conditions, diagnosed as folliculitis of the groin.  

With respect to whether the Veteran's skin condition is directly related to his military service, the Board finds that the Veteran has provided credible and competent statements regarding the development of a rash in service.  The STRs confirm that the Veteran was diagnosed with tinea cruris at discharge in January 1969.  This meets the requirement for evidence of in-service incurrence of a skin disability.  

The final element required to establish entitlement to service connection is to show that there is a relationship between the Veteran's current diagnoses and active service.  However, a thorough review of the record reveals that there is no such evidence.  In support of his claim, the Veteran submitted a private medical statement from Dr. Stawiski, dated October 2, 2014, indicating that he saw the Veteran who had severe tinea cruris, which is a fungal infection of the groin.  Dr. Stawiski stated that the Veteran has had this condition since he was in Vietnam in 1968 where he was exposed to Agent Orange.  Dr. Stawiski stated that it is possible that Agent Orange decreased the Veteran's immunity and he contacted the fungus in Vietnam.  This opinion is of minimal probative value as it is based on an inaccurate factual premise, namely that the Veteran was in Vietnam and he was exposed to Agent Orange, contrary to the findings of DOD.  Again, the Board finds this opinion to be of only minimal probative value because it is based on inaccurate factual premise and is unsupported by rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that "most of the probative value of a medical opinion comes from its reasoning.)  

On the contrary, following a VA examination in July 2010, the VA examiner, who had reviewed the Veteran's claims file, stated that the current diagnosis was folliculitis of the groin; she opined that the groin involvement is less likely as not caused by or a result of tinea in military service.  The examiner explained that the groin rash appeared to be due to folliculitis due to excessive pubic hair; the examiner explained that tinea cruris usually responds to treatment and the Veteran was being treated in the military.  The examiner noted that the Veteran reported an ongoing problem with the groin rash since military service, but she could find no documentation of itching or rash in the groin area noted in his civilian health care records.  

Following another review of the claims folder in September 2011, the VA examiner opined that tinea of the groin, underarms and rash on arms, torso and hands is less likely as not caused by or a result of tinea cruris in military service.  The examiner explained that she reviewed the July 2010 VA examination and there was no indication on the examination nor in the private treatment reports indicating persistent symptoms of tinea cruris diagnosed in the military.  In July 2010, the Veteran did not display any symptoms of a chronic skin condition that would date back over 45 years.  A condition that persisted over 45 years would have left residuals and no residuals of chronic skin condition were identified on previous examination and another examination is not warranted.  

The Board finds that the July 2010 and September 2011 VA medical opinions are well supported by rationale and is therefore more probative than the favorable opinion.  

The Board has considered the statements of the Veteran asserting that his skin condition is related to his herbicide exposure in service.  While the Veteran is competent to provide statements relating to symptoms or events that he has observed and are within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   Given the extensive research by medical professionals in the area of herbicide exposure related diseases, whether any condition is related to such exposure is a complex question not subject to lay opinion evidence.  Similiarly, the Veteran is not competent to provide an opinion that his current skin condition is the same condition or etiologically related to what he had during service.  The most probative evidence of record shows that he has not had his current skin condition ever since service.  

Accordingly, the Board finds that a preponderance of the evidence is against the claim and the Board concludes that service connection for a skin disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.  


IV.  Legal Analysis-Special monthly compensation.

Also, the Veteran generally contends that he has experienced loss of use of a creative organ as a result of diabetes mellitus, and that the criteria for SMC are therefore met.  See 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) (1).  

SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule. Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k)-(s) and 38 C.F.R. §§ 3.350, 3.352.  

Under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350 (a) (1), SMC may be paid for loss of use of a creative organ. Loss of a creative organ will be shown by acquired absence of one or both testicles (other than undescended testicles) or ovaries or other creative organ.  The General Counsel has provided an opinion that SMC is awarded for either anatomical loss or loss of use of a creative organ.  VAOPGCPREC 93-90; VAOPGCPREC 5-89. SMC is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  See 38 U.S.C.A. § 1114 (k) (West 2014); 38 C.F.R. § 3.350 (a).  When loss or loss of use of a creative organ resulted from wounds or other trauma sustained in service, or resulted from operations in service for the relief of other conditions, the creative organ becoming incidentally involved, the benefit may be granted.  See 38 C.F.R. § 3.350 (a) (1) (i-ii).  

The medical evidence of record, VA as well as private treatment reports, reflect that the Veteran has been diagnosed with and treated for erectile dysfunction.  

It is not disputed that the Veteran has erectile dysfunction.  As service connection for diabetes mellitus is denied in this decision, service connection for special monthly compensation based on use of loss of a creative organ as a manifestation of diabetes mellitus must also be denied.  There is no other evidence or contention to indicate that the Veteran has loss of use of a creative organ that began during active service, is related to any incident of service, or is caused or aggravated by service-connected disability.  As a result, the preponderance of the evidence is against the claim and SMC based on loss of use of a creative organ.  Accordingly, SMC for loss of creative organ is not warranted.  


ORDER

Service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, is denied.  

Service connection for tinea pedis on the groin, arms, torso and hands, to include as due to exposure to Agent Orange, is denied.  

Entitlement to SMC for the loss of use of a creative organ is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


